Lundberg Stratton, J.,
dissenting.
{¶ 77} The majority’s interpretation of the one-subject provision in Section 15(D), Article II of the Ohio Constitution as mandatory, not directory, ignores the intent of the drafters of our Constitution. Therefore, I respectfully dissent.
{¶ 78} As I stated in my dissenting opinions in State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 715 N.E.2d 1062, and State ex rel. Ohio Civ. Serv. Employees Assn., AFSCME, Local 11, AFL-CIO v. State Emp. Relations Bd., 104 Ohio St.3d 122, 2004-Ohio-6363, 818 N.E.2d 688, I believe that we should adhere to the intent of the framers of our Constitution that the one-subject rule be directory. Delegates at the 1873-1874 Ohio Constitutional Convention defeated a proposed amendment to make the rule mandatory. Delegates’ remarks during the debate bear repeating. Delegate S.O. Griswold commented:
{¶ 79} “I am opposed to the adoption of this amendment, on the ground that it will lead to confusion and constant litigation of the question whether one subject is embraced in it or not. A subject of legislation may require various provisions, and men will be in doubt whether these different provisions come within the language of this clause. Under this general rule, the bill shall be made to express, by the title, all the provisions of the bill, and subjects of legislation have frequently such a wide range, and are so connected with other matters, that it is necessary, sometimes, to have your bill so enlarged that doubts will constantly be raised * * 2 Proceedings and Debates of the Third Constitutional Convention of Ohio (1874) 284-285.
{¶ 80} Another delegate, William W. West, stated:
{¶ 81} “[W]hat is a single subject, one subject? Take for example, the code of civil procedure. There is your title: a bill or an act to provide for a code of civil procedure. * * * Now, under that general title we may express that the general subject matter within that act is the civil practice; but there are an infinite number of subjects contained within that general subject, which might, very properly be considered and regarded as distinct and different subjects matter *483[sic]. You have a statute of limitation. True, that has a general relation to the subject of practice, but it is a very distinct thing from the organization of a jury, and a very distinct thing from the law of evidence; and yet, they are all embraced within the same act. Now if we put into the Constitution the provisions that no law shall contain more than one subject matter, may we not get into trouble and confusion about the matter? * * * Hence you will see that difficulties at once arise; so that under a statute of that kind it may be difficult to incorporate a great many subordinate subjects that have relation to the general subject. * * *
{¶ 82} “* * * There are general subjects of legislation, and there are subordinate subjects, cognate to the general subject, that are properly embraced in the same bill; and yet if you put this in, I fear very much, that they cannot be included.” Id. at 291.
{¶ 83} Now a majority of this court has voted to amend that which the delegates defeated, concluding that the directory nature of the rule, combined with the ability to sever the portion of any enactment that violates it, is a “source of confusion.” I do not agree. The rule was designed to prevent logrolling, not to guarantee commonality of subjects within a bill. However, if there is a “manifestly gross and fraudulent” violation, we must exercise our authority to strike down the enactment or sever the offending provision within it. Pim v. Nicholson (1856), 6 Ohio St. 176, 180. Although today’s opinion pays lip service to the “manifestly gross and fraudulent” standard set forth in Pim, this court continues its slide down a slippery slope, using the one-subject rule with little consistency or reason to invalidate legislation.
{¶ 84} Recent decisions of this court, including today’s opinion, “have opened the door for anyone to challenge any small provision in a bill if it fails to meet the high threshold of commonality between all the topics within the bill even if the bill is constitutional in all other aspects.” State ex rel. Ohio Civ. Serv. Employees Assn. v. State Emp. Relations Bd., 104 Ohio St.3d 122, 2004-Ohio-6363, 818 N.E.2d 688, ¶ 79 (Lundberg Stratton, J., dissenting). Now a challenger need not establish that a provision was a product of logrolling, just that its subject matter lacks a commonality with all other provisions in the enactment. As a result, today’s opinion will hamper the legislative process. Any bill that contains a provision that does not meet this court’s threshold of commonality is now susceptible to being struck down, whether or not it was the product of logrolling. Disgruntled parties will now be more likely to challenge the constitutionality of an enactment based on the one-subject rule when there are no other valid constitutional grounds to oppose it. To discourage these challenges, the General Assembly might feel compelled to divide multiple provisions relating to the same subject into separate bills, slowing the legislative process.
McFadden & Associates Co., L.P.A. and David A. Freeburg, for petitioner, PCFS Financial.
Weick, Gibson & Lowry and Michael J. Moran, for respondent, Lydia Spragin III, trustee.
Gregory W. Happ; Kegler, Brown, Hill & Ritter and John C. Deal; McDonald, Frank, Hitzeman & Holman and Robert B. Holman, in support of petitioner, for amici curiae, First Union National Bank, First Union Home Equity Bank, N.A., and Ohio Land Title Association.
{¶ 85} Finally, I do not agree that Am.Sub.H.B. No. 163 violates the one-subject rule so that former R.C. 5301.234 must be severed from the enactment. And by severing former R.C. 5301.234, the majority now opens the door for a similar challenge to other provisions of Am.Sub.H.B. No. 163. I believe that In re Stewart, 96 Ohio St.3d 67, 2002-Ohio-3526, 771 N.E.2d 250, implicitly upheld the constitutionality of former R.C. 5301.234. Although Stewart answered a certified question about the statute’s application, I believe that the decision implicitly recognized the statute’s constitutionality.
{¶ 86} Therefore, I respectfully dissent.
O’Donnell, J., concurs in the foregoing dissenting opinion.